UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09123 AMIDEX Funds, Inc. Exact name of registrant as specified in charter) 970 Rittenhouse Rd Eagleville, Pa 19403 (Address of principal executive offices) (Zip code) Matrix Group, Inc., 630 Fitzwatertown Road “A” Willow Grove, PA 19090 (Name and address of agent for service) Registrant’s telephone number, including area code: 610 666-1330 Date of fiscal year end: 05/31/2011 Date of reporting period: 06/30/2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1 -4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Item 1. Proxy Voting Record. AMIDEX35 ISrael Mutual Fund Fund Company Name Symbol CUSIP Date Matter # Matter Proposed By Vote casted Vote Management Vote issuer Yes For For holder No Against Against Abstain Abstain AMIDEX35 Israel Mutual Fund Delek Group Ltd DELKG IT 07/12/09 1 Approve to extend NCP laon issuer Yes For For AMIDEX35 Israel Mutual Fund Delek Group Ltd DELKG IT 07/12/09 2 Approve to extend the Roadchef loan issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 07/16/09 1 Receive and approve the Financial Statements issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 07/16/09 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 07/16/09 3 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 07/16/09 4 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 07/16/09 5 Approve the duties of Officers and the disclosure by them of conflict of interest issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Chemicals Ltd CHIM IT 07/20/09 1 Approve agreement between the Company and controllinfg shareholder of management services issuer Yes For For AMIDEX35 Israel Mutual Fund Nice Systems Ltd NICE 653656-108 07/27/09 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Nice Systems Ltd NICE 653656-108 07/27/09 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Check Point Software Technologies CHKP 07/29/09 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Check Point Software Technologies CHKP 07/29/09 2 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Check Point Software Technologies CHKP 07/29/09 3 Authorize the Chairman to serve as CEO issuer Yes For For AMIDEX35 Israel Mutual Fund Check Point Software Technologies CHKP 07/29/09 4 Appoint Auditors and authorize their fees issuer Yes Against For AMIDEX35 Israel Mutual Fund Check Point Software Technologies CHKP 07/29/09 5 Approve compensation of CEO and Chairman issuer Yes Against For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 08/18/09 1 Approve the distribution of dividend issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 08/18/09 1 Approve entitlement of Directors to expenses issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 08/18/09 2 Approve entitlement of Directors to expenses issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 08/18/09 3 Approve subsidiary to arrive at a recuperation plan issuer Yes For For AMIDEX35 Israel Mutual Fund Cellcom Israel Ltd CEL M2196U109 09/02/09 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Cellcom Israel Ltd CEL M2196U109 09/02/09 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Alvarion Ltd ALVR 09/08/09 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Alvarion Ltd ALVR 09/08/09 2 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Alvarion Ltd ALVR 09/08/09 3 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Makhteshim-Agan Industries Ltd MAIN IT 09/22/09 1 Approve the extension of options exercise issuer Yes For For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 09/22/09 1 Approve an Option Grant to Chairman issuer Yes Against For AMIDEX35 Israel Mutual Fund Clal Industries and Investments CII IT 09/24/09 1 Approve purchase of Netvision issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 09/24/09 1 Approve sale to CLII all holdings of shares in Hadera Paper issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 09/24/09 1 Approve purchase of Netvision issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 09/24/09 1 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 09/24/09 2 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 09/24/09 3 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 09/24/09 1 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 09/24/09 2 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 09/24/09 3 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 09/24/09 4 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Strauss Group Ltd STRS 11/22/09 1 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Strauss Group Ltd STRS 11/22/09 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Strauss Group Ltd STRS 11/22/09 3 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Delek Group Ltd DELKG IT 11/24/09 1 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Delek Group Ltd DELKG IT 11/24/09 2 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 12/02/09 1 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 12/02/09 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 12/02/09 3 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 12/02/09 4 Approve amendment to employment agreement for the Chairman issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 12/02/09 5 Approve the purchase of Carmel Ulpinim issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 12/02/09 6 Approval of changes in remuneration of External Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 12/02/09 7 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 01/06/10 1 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 01/07/10 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 01/08/10 3 Approve amendment to employment agreement for the Chairman issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 01/09/10 4 Approve terms of Service as CEO issuer Yes For For AMIDEX35 Israel Mutual Fund Amdocs Ltd DOX 01/21/10 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Amdocs Ltd DOX 01/21/10 2 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Amdocs Ltd DOX 01/21/10 3 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Chemicals Ltd CHIM IT 02/15/10 1 Approve an Option Grant to Chairman issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 04/12/10 1 Approve compensation of CEO and Chairman issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 04/12/10 2 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 04/13/10 1 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Ormat Technologies Inc ORA 686688-102 05/06/10 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Ormat Technologies Inc ORA 686688-102 05/06/10 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Check Point Software Technologies CHKP 05/20/10 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Check Point Software Technologies CHKP 05/20/10 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Check Point Software Technologies CHKP 05/20/10 3 Approve compensation of CEO and Chairman issuer Yes Against For AMIDEX35 Israel Mutual Fund Electronics for Imaging EFII 05/27/10 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Electronics for Imaging EFII 05/27/10 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Paz Oil Company Ltd PZOL B1L3K60 05/27/10 1 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Paz Oil Company Ltd PZOL B1L3K60 05/27/10 2 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 06/02/10 1 Receive and approve the Financial Statements issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 06/02/10 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 06/02/10 3 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 06/02/10 4 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 06/02/10 5 Approve amendment to employment agreement for the Chairman issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 06/02/10 6 Approval of grant to the active Chairman of the Board issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 06/02/10 7 Approve the duties of Officers and the disclosure by them of conflict of interest issuer Yes For For AMIDEX35 Israel Mutual Fund Given Imaging Ltd GIVN 06/03/10 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Mizrahi Tefahot Bank Ltd MZTF IT 06/03/10 1 Approve financial statements and Directors' report issuer Yes For For AMIDEX35 Israel Mutual Fund Mizrahi Tefahot Bank Ltd MZTF IT 06/03/10 2 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Mizrahi Tefahot Bank Ltd MZTF IT 06/03/10 3 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Mizrahi Tefahot Bank Ltd MZTF IT 06/03/10 4 Approve an Option Grant to Chairman issuer Yes For For AMIDEX35 Israel Mutual Fund Given Imaging Ltd GIVN 06/04/10 2 Approve the nominated Director's compensation issuer Yes Against For AMIDEX35 Israel Mutual Fund Given Imaging Ltd GIVN 06/05/10 3 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Given Imaging Ltd GIVN 06/06/10 4 Approve the nominated Director's compensation issuer Yes Against For AMIDEX35 Israel Mutual Fund Given Imaging Ltd GIVN 06/07/10 5 Approve management incentive plan issuer Yes Against For AMIDEX35 Israel Mutual Fund Given Imaging Ltd GIVN 06/08/10 6 Approve management incentive plan issuer Yes Against For AMIDEX35 Israel Mutual Fund Given Imaging Ltd GIVN 06/09/10 7 Approval of changes in remuneration of External Directors issuer Yes Against For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 06/10/10 1 Approve the management and consultancy agreement with Eurocom Inv. issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 06/10/10 2 Approve the issue of idemnity undertaking issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 06/10/10 3 Approve agreement with Eurocom for Nokia products issuer Yes For For AMIDEX35 Israel Mutual Fund Given Imaging Ltd GIVN 06/10/10 8 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Zoran Corp ZRAN 98975F101 06/25/10 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Zoran Corp ZRAN 98975F101 06/25/10 2 Approve to amend the stock option plan issuer Yes For For AMIDEX35 Israel Mutual Fund Zoran Corp ZRAN 98975F101 06/25/10 3 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Teva Pharmaceutical Industries Ltd TEVA 06/29/10 1 Approve Distribution of Dividend issuer Yes For For AMIDEX35 Israel Mutual Fund Teva Pharmaceutical Industries Ltd TEVA 06/29/10 2 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Teva Pharmaceutical Industries Ltd TEVA 06/29/10 3 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Teva Pharmaceutical Industries Ltd TEVA 06/29/10 4 Approve management incentive plan issuer Yes For For AMIDEX35 Israel Mutual Fund Teva Pharmaceutical Industries Ltd TEVA 06/29/10 5 Approval of changes in remuneration of External Directors issuer Yes Against For AMIDEX35 Israel Mutual Fund Teva Pharmaceutical Industries Ltd TEVA 06/29/10 6 Approve of an ammendment of the articles of incorporation issuer Yes For For AMIDEX35 Israel Mutual Fund Verifone Systems Inc PAY 92342Y109 06/30/10 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Verifone Systems Inc PAY 92342Y109 06/30/10 2 Appoint Auditors and authorize their fees issuer Yes For For SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) AMIDEX Funds, Inc. By (Signature and Title)*/s/ Cliff Goldstein DateJuly 23, 2010 * Print the name and title of each signing officer under his or her signature.
